Citation Nr: 0620191	
Decision Date: 07/12/06    Archive Date: 07/21/06	

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic back disorder. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a chronic left knee disorder.   

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic prostate disorder. 

4.  Entitlement to service connection for gastritis. 

5.  Entitlement to service connection for diverticulitis. 

6.  Entitlement to service connection for a chronic left 
shoulder disability. 

7.  Entitlement to a disability rating in excess of 10 
percent for a disability of the testicular region. 

8.  Entitlement to an increased (compensable) evaluation for 
post surgical residuals of bilateral hernia procedures. 

9.  Entitlement to an increased (compensable) evaluation for 
a disability involving the right ring finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1971 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.  

For reasons which will be set forth in a Remand at the end of 
the decision below, the issue of entitlement to service 
connection for gastritis and issues of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection for a 
chronic back disorder, a chronic left knee disorder, and a 
chronic prostate disorder are being remanded pending 
additional development.  VA will notify the veteran should 
further action be required with regard to these issues.
 

FINDINGS OF FACT

1.  Diverticulitis was not present in service or for many 
years thereafter, and is not shown to be related to service 
or to any incident of service origin.

2.  A chronic left shoulder disability was not present in 
service or for many years thereafter, and is not shown to be 
related to service or to any incident of service origin.  
Arthritis of the shoulder is not shown in service or during 
the first post discharge year.

3.  Recent examination showed no evidence of recurrence of 
the veteran's surgically repaired inguinal herniations.  

4.  The hernia repair residuals are manifested by tender 
scarring.

5.  The veteran has pain and tenderness involving his left 
testicular region.

6.  Deformity of the right ring finger is present.  It does 
not approximate amputation at the proximal interphalangeal 
joint.


CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic left shoulder disability was not incurred in or 
aggravated by the veteran's active service, nor may the 
incurrence of arthritis of the shoulder during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for a separate 10 percent disability 
evaluation for scarring from bilateral hernia procedures have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2005).

4.  The criteria for a compensable evaluation for post 
surgical residuals of bilateral hernia operations have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2005).

5.  The criteria for an initial disability rating in excess 
of 10 percent for left testicular and cord pain associated 
with post surgical residuals from bilateral hernia operations 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic 
Code 8630 (2005).

6.  The criteria for a compensable evaluation for residuals 
of a right ring finger disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  A VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

A review of the record shows the veteran was sent a letter 
dated in November 2003 with regard to his claim for benefits 
pertaining to disabilities that included diverticulitis, a 
left shoulder disorder, and a left testicle disability.  He 
was informed what types of evidence would help VA make a 
decision on the claims.  He was further told that it was his 
responsibility to make sure VA received all requested records 
that were not in possession of a Federal department or 
agency.  He was sent a similar communication in December 2003 
and was informed that he was going to be scheduled for an 
examination with regard to his right ring finger and his 
postoperative status, hernia repair.  In April 2004 he was 
sent another letter with regard to disorders that included a 
stomach condition, a shoulder condition, a left testicular 
disorder, a finger disability, and a hernia condition.  He 
was told what the evidence had to show to establish 
entitlement to increased evaluations and what the evidence 
had to show to establish entitlement to service connection.  
He was further informed how VA would help him obtain evidence 
for his claim.  

The Board notes that the rating criteria for increased 
compensation purposes were addressed in the January 2005 
statement of the case that was sent to the veteran.  While 
the question of effective date of awards was not addressed, 
such failure to do so is not prejudicial to the veteran, 
inasmuch as questions as to the veteran's request for an 
increase in compensation had not been raised.  The only 
increase in compensation being awarded herein is that of 
establishment of a separate disability rating for tender 
scarring resulting from surgical hernia procedures.  The 
effective date in question will be addressed by VA upon 
return of the claims file to the RO.  

With regard to the Pelegrini requirement of timing, the 
letters to the veteran informing him of his and VA's 
responsibilities in the appeal process were issued prior to 
the initial adjudication of the claim in July 2004.  
Accordingly, there is no issue with any failure to comply 
with the timing requirements set forth by the Court in 
Pelegrini.  The Board finds that the content of the notice 
letters provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

With regard to the duty to assist, private medical records 
and VA records have been associated with the claims file.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified evidence not already of 
record that could be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case, except 
for the service connection claims with regard to a back 
disorder, a left knee disorder, gastritis, and a prostate 
disorder.

The veteran is not prejudiced, however, by the Board entering 
a decision with regard to the other issues at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decisions, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
(The Board must review the entire record, but does not have 
to discuss each piece of evidence.)  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  





Pertinent Legal Criteria for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When a veteran served for ninety (90) days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease and the current disability.  Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of entitlement to service connection for either a 
chronic left shoulder disability or diverticulitis.

With regard to diverticulitis, there is a current medical 
diagnosis of sigmoid diverticulitis.  This was provided by a 
private physician in the early 2000's.  With regard to the 
second element, there is no record of the disease process 
having been present in service.  Although the veteran himself 
claims that he had lower gastrointestinal-type problems 
during service, as a layperson, while he can report on 
symptoms, he is not competent to report a diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is 
because, as a layperson, he is not trained in medical 
expertise and is, therefore, not qualified to render an 
opinion of a medical nature.  

Also, with regard to the third element, no nexus has been 
established between diverticulosis and service.  The medical 
evidence from the private physician with regard to the 
diagnosis of sigmoid diverticulitis makes no mention of the 
etiology of the condition.  While the veteran himself has 
made the claim of service connection, again, as a layperson, 
he is not competent to express an opinion as to medical 
causation, as there is no showing that he is a medical expert 
capable of rendering a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the record does not reflect the veteran 
made complaints regarding, or sought treatment for 
diverticulitis for years after service.  This weighs against 
a finding of a nexus between any current condition and his 
service many years earlier.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Service Connection for a Chronic Left Shoulder Disability

With regard to a left shoulder problem, similar to the 
diverticulitis discussion above, there is a current diagnosis 
of bilateral rotator cuff tendinitis, biceps tendon strains, 
rotator cuff erosion, and acromioclavicular joint arthritis.  
However, these diagnoses were made by a private physician in 
2004, a time many years following the veteran's separation 
from service.  The service medical records themselves are 
without reference to complaints or abnormal findings 
indicative of the presence of a left shoulder disorder.  
Again, while the veteran himself claims service connection, 
as a layperson he is not competent to express an opinion as 
to medical causation, as there is no showing that he is a 
medical expert capable of rendering such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, the 
record does not indicate the presence of any complaints 
regarding, or records indicating treatment for, a left 
shoulder disorder for years following service discharge.  
This weighs against the finding of any kind of nexus between 
any current left shoulder disability and service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a left shoulder disability and 
diverticulosis, and the claims must be denied.  The Board 
does not question the sincerity of the veteran's conviction 
that he has these disorders related to active service.  
However, because he is not professionally qualified to offer 
a diagnosis or suggest any possible medical etiology, and 
since there is no medical evidence linking either a left 
shoulder disability or diverticulosis to service or to the 
first year following service discharge in the case of 
arthritis, there is no basis upon which to establish service 
connection for the disorders.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence verified by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Increased Ratings

Disability determinations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making a 
disability evaluation.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
current level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, as is the case with regard to 
the left testicular and cord pain associated with the post 
surgical residuals of bilateral hernia operations, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Ring Finger

The veteran's right ring finger disability is rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  That code provides that favorable or 
unfavorable ankylosis of the ring or little finger results in 
a noncompensable evaluation.  In the alternative, Diagnostic 
Code 5230 also provides that limitation of motion of the ring 
or little finger warrants a noncompensable evaluation.  

In the alternative, pursuant to Diagnostic Code 5155, 
amputation of the ring finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, 
warrants a 10 percent evaluation.  

Also, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id. at Note (2).

In this case, the service medical records reveal that the 
veteran jammed the right ring finger on one occasion in 
October 1977.  He was given an assessment of an avulsed 
extensor tendon.  At the time of separation examination 
notation was made of a deformity of the distal 
interphalangeal joint of the right ring finger.  

At the time of examination of the hand, thumb, and fingers by 
VA in January 2004, the veteran complained of intermittent 
pain in the distal interphalangeal joint of the right ring 
finger.  He stated this occurred with weather changes and 
with cold weather.  Although he had not worked since 2003, he 
indicated that when he worked in maintenance for the U.S. 
Postal Service, different activities might bring on pain.  He 
stated at times he would have to drive a forklift and he 
claimed that operating the controls would bring on pain.  He 
indicated that he jammed the finger more easily because he 
had ankylosis involving the distal interphalangeal joint.  He 
took Naprosyn for his pain on an as-needed basis and this 
seemed to help.  He denied any specific flare-ups involving 
hand pain.  He also denied any difficulty with writing 
because of the ankylosis.  

On examination dexterity was intact.  He was able to 
approximate the tips of all his fingers with his thumb.  It 
was noted the ankylosis did not interfere with grasping.  
There were 20 degrees of flexion of the right ring finger 
distal interphalangeal joint.  He was not able to extend it 
or flex it further.  There was swelling at that joint as 
well.  The joint was tender to palpation.

It was noted that a right hand X-ray study done in February 
2004 showed early first metacarpal degenerative changes, with 
no other significant abnormality.  The examination diagnosis 
was ankylosis of the right ring finger at the distal 
interphalangeal joint.

The Board notes that the diagnostic codes used to evaluate 
disabilities of the fingers are rather limited.  The codes do 
not provide for compensable evaluations in cases of limited 
finger motion, as is the case here, or in cases involving 
ankylosis of the finger.  As such, a compensable evaluation 
is not warranted pursuant to Diagnostic Codes 5230 or 5227.  

While the veteran's right ring finger is deformed at the tip, 
there is no competent evidence to suggest that the disability 
is comparable to amputation of the ring finger at the 
proximal interphalangeal joint or proximal thereto.  As such, 
a compensable evaluation is not warranted pursuant to the 
provisions of Diagnostic Code 5156.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Part 3 and Part 4, whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board has found no section that provides a basis upon which 
to assign a compensable disability evaluation for the 
disability at issue.

Post Surgical Residuals of Bilateral Hernia Operations

The veteran's post surgical residuals of bilateral hernia 
repair have been rated under 38 C.F.R. § 4.114, Code 7338, of 
the Rating Schedule.  Under this code, a noncompensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible, and well 
supported by truss or belt.  The next higher rating of 
30 percent is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  
Note:  Add 10 percent for bilateral involvement, provided the 
second hernia is compensable.  See 38 C.F.R. § 4.114, 
Code 7338.  

The pertinent medical evidence of record includes the report 
of a VA genitourinary examination accorded the veteran in 
January 2004.  It was noted the veteran had undergone 
bilateral inguinal hernia surgery in 1972 on the left and 
1974 on the right.  The veteran stated he had intermittent 
pain that was rare and was on the right side.  He noted this 
might come on with lifting.  He reported a constant pain, 
which had gotten worse in the left inguinal hernia incision 
that radiated into the left testicle.  He was taking two 
Tylenol and/or two Vicodin a day, and this helped decrease 
the pain.  

On examination the right inguinal hernia scar measured 4 by 
.2 centimeters, with a depression of the scar medially 
without ulcer formation or keloid formation.  There was no 
interference of the scar with the function of the abdomen.  
The scar was flesh-colored.  A left inguinal hernia incision 
measured 12 by 1 centimeters.  There was no ulcer formation, 
keloid formation, depression, or interference of the scar 
with the functioning of the abdomen.  The scar was tender to 
palpation.  No bulges were appreciated.  On indirect hernia 
examination, an indirect hernia was not appreciated.  There 
was tenderness to palpation on examination.  The examination 
diagnosis was bilateral inguinal herniorrhaphies, with 
ongoing left testicular and cord pain.

As indicated by the criteria of the Rating Schedule, in order 
for the veteran to be entitled to a compensable rating, there 
would have to be a showing that the herniations had recurred 
and that they are reducible and supported by a belt or truss.  
However, the medical evidence referred to above has given no 
indication of the recurrence of any inguinal hernia.  
Further, there is no showing the veteran wears a belt or 
truss because of recurrence.  

However, separate, compensable evaluations may be warranted 
for individual scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
A separate evaluation of 10 percent is warranted in this case 
since the scarring resulting from the hernia repair 
procedures, although not productive of ulcer formation, 
keloid formation, or interference of functioning, has been 
described as tender to palpation and the veteran has 
complained of pain in the area.  

Left Testicular and Cord Pain Secondary to Service-Connected
Post Surgical Residuals of Bilateral Hernia Operations

This disability has been rated under 38 C.F.R. § 4.124a, Code 
8630 of the Rating Schedule.  The Board notes that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous....  38 C.F.R. 
§ 4.20.  VA decided to evaluate this disorder analogous to 
neuritis affecting the ilio-inguinal nerve.  Under Code 8630 
of the Rating Schedule, a maximum 10 percent schedular 
evaluation is assigned when there is evidence of severe to 
complete paralysis of the ilio-inguinal nerve.  The 
provisions of 38 C.F.R. § 4.123 indicate that neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for the injury of the nerve 
involved, with a maximum rating equal to severe, incomplete 
paralysis.  Further, the maximum rating which may be assigned 
for neuritis not characterized by organic changes will be 
that of moderate, or with sciatic nerve involvement, 
moderately severe, incomplete paralysis.  

The veteran has been rated at the maximum allowed pursuant to 
the rating criteria set forth at Code 8630.  However, a 
different rating code may be more appropriate and may allow 
for a higher disability rating.  The provisions of 38 C.F.R. 
§ 4.124a, Code 8530, provide the rating criteria for 
paralysis of the ilio-inguinal nerve.  Severe to complete 
paralysis of the ilio-inguinal nerve warrants a maximum 
10 percent rating.  Because a higher rating could not be 
assigned under this code, it is not for application in this 
situation.

In looking at other applicable diagnostic codes, the Board 
notes that Code 8730 can also be used to evaluate neuralgia 
of the nerve.  However, the maximum amount assignable under 
this code is also 10 percent.  Therefore, since the veteran 
is currently in receipt of the maximum evaluation under the 
applicable diagnostic criteria for impairment of the ilio-
inguinal nerve, no higher evaluation is available under this 
code.  The veteran has been assigned a 10 percent rating for 
the left testicular and testicular cord pain, effective 
October 17, 2003, the date VA received a claim requesting 
compensation for a left testicular disorder.  The Board finds 
that the disability rating of 10 percent recently assigned 
adequately compensates the veteran for his symptomatology.  
In reaching this determination, the Board has considered 
whether the veteran's disability standing alone presents an 
exceptional or unusual disability picture, so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  However, no evidence has been 
presented showing factors such as marked interference with 
employment beyond that interference contemplated in the 
assigned rating, or frequent periods of hospitalization due 
to the left testicular and cord pain as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission of assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Service connection for diverticulosis is denied.

Service connection for a chronic left shoulder disability is 
denied.

A compensable disability evaluation for a right ring finger 
disability is denied.

A compensable disability evaluation for post surgical 
residuals of bilateral hernia operations is denied.

A 10 percent disability rating for surgical scarring 
resulting from bilateral hernia procedures is granted, 
subject to the applicable governing regulations pertaining to 
the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for left 
testicular and cord pain secondary to the service-connected 
post surgical residuals of bilateral hernia operations is 
denied.  


REMAND

Additional development is necessary in this case regarding 
whether the veteran has submitted new and material evidence 
with regard to claims for service connection for a back 
disorder, a left knee disorder, and a prostate disorder.  
Additionally, the Board finds that additional evidence is 
desired with regard to the claim for service connection for 
gastritis.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that the VCAA requires that the VA must 
notify a claimant of the information and evidence necessary 
to reopen a claim and that the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA notices 
sent to the veteran in 2003 and 2004 have not provided the 
requisite information.  

The Board also notes that subsequent to the issuance of the 
statement of the case in January 2005, a September 2005 
statement from Gavin I. Awerbuch, M.D., and a November 2005 
statement from Kelvin Callaway, M.D., has been submitted.  
Both physicians have essentially attributed current left knee 
problems to the veteran's active service.  However, they have 
not given reasons for their statements.  Regardless, neither 
the veteran nor his representative has waived consideration 
of these statements by the RO in the first instance.

With regard to the claim for service connection for 
gastritis, the service medical records reveal the veteran was 
seen on several different occasions for gastrointestinal 
complaints.  Notation was made of gastritis, enteritis, 
gastroenteritis, and indigestion.  He has essentially 
complained of gastrointestinal symptomatology ever since 
service.  The record shows he has not been accorded an 
examination for the purpose of determining the nature and 
etiology of any gastrointestinal disorder currently present.  

In view of the foregoing, this portion of the case is 
REMANDED for the following:

1.  VA should send the veteran an updated 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
for service connection, as outlined by 
the Court in Dingess.  The VCAA notice 
must also comply with the requirements 
set out in Kent.  

2.  VA should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a back disorder, a 
left knee disorder, gastritis, and a 
prostate disorder since service.  After 
securing the necessary authorizations for 
release of this information, VA should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

3.  The veteran should be afforded an 
examination by a physician knowledgeable 
in gastroenterology for the purpose of 
determining the nature and extent of any 
gastrointestinal disorder present, 
particularly gastritis.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that any current 
gastrointestinal disorder, especially 
gastritis, is etiologically related to 
service.  The rationale for any opinion 
expressed must be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

4.  Following completion of the above, VA 
should review the evidence and determine 
whether the claims may be granted.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity for response.  The 
supplemental statement of the case must 
include the regulations regarding the 
submission of new and material evidence.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion as to any final outcome 
warranted with regard to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


